Citation Nr: 1603480	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-41 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

4.  Entitlement to a rating in excess of 40 percent for lumbar spine intervertebral disc syndrome (IVDS).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to March 1971 and March 1971 to April 1993, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2015, the Board remanded the Veteran's claims to schedule him for a hearing before the Board.  This hearing was held before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is of record.  As such, the remand directives have been fully complied with.

The issue of entitlement to service connection for erectile dysfunction, secondary to service-connected hypertension, has been raised most recently by the record in a December 2015 Application for Disability Compensation and Related Compensation Benefits, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a bilateral hearing disorder, entitlement to service connection for a psychiatric disorder, to include PTSD and depressive disorder, and entitlement to a rating in excess of 40 percent for a lumbar spine intervertebral disc syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1994 rating decision, the Veteran's claim for service connection for bilateral hearing loss was denied as the evidence failed to show that his bilateral hearing loss was due to his service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision..
 
 2.  The evidence received since the December 1994 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1994).
 
2.  New and material evidence has been received since the December 1994 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied in December 1994.  The RO denied reopening the claim in April 2008 finding that the evidence submitted was not new and material.  The Veteran did not appeal the December 1994 decision, nor did he submit any new and material evidence within a year of the December 1994 rating decision.  See 38 C.F.R. §3.156(b).  The December 1994 decision thereby became final.

At the time of the December 1994 rating decision, the record consisted of the Veteran's military personnel records, service treatment records (STRs), and VA medical evidence.

Evidence received since the December 1994 rating decision includes additional VA medical evidence and the testimony of the Veteran and his wife at the November 2015 hearing regarding the Veteran's bilateral hearing loss.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  To that extent only, the appeal is granted.


REMAND

Regarding the Veteran's service connection claim for bilateral hearing loss, he filed to reopen his service connection claim for bilateral hearing loss in November 2007.

While the Veteran's service treatment records show that his hearing fell within the normal ranges at his July 1968 enlistment examination and the last audiological examination of record in January 1992, he nonetheless had shifts in hearing threshold levels.  His right ear had a 15 Hertz shift at the 500 level, a 25 Hertz shift at the 1,000 level, a 25 Hertz shift at the 3,000 level, and a 15 Hertz shift at the 4,000 level.  His left ear had a 5 Hertz shift at the 1,000 level and the 4,000 level.

The Veteran served as a missile crewman from his enlistment through December 1973.  The Veteran testified that he wore no hearing protection during his active service.  Thus, noise exposure is conceded.

At the November 2015 hearing, the Veteran's wife testified that the Veteran's hearing has worsened.  She reported that the Veteran does not hear her and he listens to the radio at loud volumes.

Regarding the Veteran's service connection claim for a psychiatric disorder, which was denied in an October 2010 rating decision based on the findings of an October 2010 VA examiner.  At the October VA examination, the Veteran reported that he was falsely imprisoned.  The VA examiner indicated that the Veteran did not have an Axis-I diagnosis and opined that he had a normal reaction and emotional response to being wrongfully charged and sentenced to 11 years in prison.

The Veteran's medical records show he was diagnosed with major depressive disorder in March 2009.  By April 2010, a diagnosis of military related PTSD needed to be ruled out.  In July 2010, he was diagnosed with PTSD.

At the hearing, the Veteran testified that he was involved in combat during his deployment to Kuwait.  He testified that he was in fear of his life because of bombings and he witnessed a fellow soldier die.  He further testified that his time incarcerated only exacerbated the PTSD, which he was already experiencing from his active service.

Regarding the Veteran's increased rating claim for his IVDS, he last underwent a VA examination in May 2009.  Since then, the medical record shows he has been diagnosed with lower extremity radiculopathy in April 2015.  His medical provider reported that a spinal cord stimulator was recommended to control his lumbar spine pain.

At the hearing, the Veteran testified that he now has very limited movement and he has pain, numbness, and tingling in his legs, which he attributed to his IVDS, although he admitted that he did not know if it was due to his service-connected diabetes or his lumbar spine.

In light of the above, the Board finds that the Veteran should be afforded a new VA examination to determine if he has a current hearing disability, and if so, obtain an opinion on the significance, if any, of the threshold shifts in hearing acuity between during his active service and the etiology of any current hearing loss.  He should be afforded a new VA examination to determine the nature and etiology of his any current psychiatric disorder.  Finally, the Board finds that an additional VA examination is needed to accurately evaluate the Veteran's IVDS.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any bilateral hearing loss is related to noise exposure sustained in active service.  Why or why not?  The examiner should specifically comment on the clinical significance, if any, of threshold shifts in the Veteran's hearing acuity during his active service and whether those shifts are related to any current hearing loss.

2.  Schedule the Veteran for a VA psychiatric examination, with a psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current psychiatric disability began during or was otherwise caused by the Veteran's active service.  Why or why not? 

If PTSD is diagnosed, the examiner should identify the stressor that the diagnosis is predicated on (to include fear of a hostile military or terrorist activity).

3.   Schedule the Veteran for a VA examination to assess the nature and severity of his service connected lumbar spine degenerative disc disease.

The examiner also should determine whether it is at least as likely as not (50 percent or greater) that the Veteran has a neurologic disability (to include radiculopathy) impacting either of his lower extremities that is the result of his service connected lumbar spine disability.  Why or why not? 

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.
   
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


